MEMORANDUM**
Lawrence Remsen and seven other California state prisoners appeal pro se from the district court’s order denying reconsideration of the magistrate judge’s dismissal, with leave to amend, of their purported prisoner class action challenging the legality of various procedures used by the state of California in determining parole and good-time credits. We dismiss the appeal because a dismissal with leave to amend is not an appealable final decision. See WMX Techs., Inc. v. Miller, 104 F.3d 1133, 1136-37 (9th Cir.1997) (en banc). In the absence of any evidence that the district court intended otherwise, its denial of reconsideration of the magistrate judge’s order granting Appellants leave to amend does not constitute a final order dismissing their action.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.